02-12-152-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00152-CV
 
 



In re Charlie Doescher, Pat Doescher, Apache Iron
  Metal & Auto Salvage, Inc., Apache Iron Metal & Auto Salvage, Inc.
  d/b/a Apache Truck & Van Parts, Gerald Coyel aka "Jerry Coyel"
  d/b/a Apache Truck & Van Parts, JAMES COYEL D/B/A APACHE TRUCK & VAN
  PARTS, AND SHANNON COYEL


 


RELATORS



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relators’ petition for writ of mandamus and motion for
emergency stay and is of the opinion that relief should be denied. 
Accordingly, relators’ petition for writ of mandamus and motion for emergency stay
are denied.
 
PER CURIAM
 
PANEL: 
LIVINGSTON, C.J.; GARDNER and MEIER, JJ.
 
DELIVERED: 
April 17, 2012




          [1]See
Tex. R. App. P. 47.4, 52.8(d).